        Case 2:20-cv-01173-KG-KRS Document 5 Filed 08/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO



JAY MCCLAIN JR.,

               Petitioner,

vs.                                                         No. CV 20-01173 KG/KRS

UNITED STATES OF AMERICA,

               Respondent.



          ORDER GRANTING LEAVE TO PROCEED UNDER 28 U.S.C. § 1915

       THIS MATTER having come before the Court on the Prisoner’s Motion and Affidavit for

Leave to Proceed Pursuant to 28 U.S.C. § 1915 (Doc. 2) filed by Petitioner, Jay McClain Jr., and

the Court being fully advised,

       IT IS ORDERED that the Prisoner’s Motion and Affidavit for Leave to Proceed Pursuant

to 28 U.S.C. § 1915 (Doc. 2) filed by Petitioner, Jay McClain Jr. is GRANTED, and Petitioner

may proceed without prepayment of costs or other fees or the necessity of giving security therefor.




                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE
